Luke, J.
1. The verdict of guilty of voluntary manslaughter was authorized by the evidence, there being testimony tending to show that the deceased was committing an actual assault, if not assault and battery, upon the wife of the accused at the moment he was shot and killed by the accused.
2. The special grounds of the motion for a new trial complain only of the charge of the court. In the light of the entire charge, none of them appears to be meritorious.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.